Citation Nr: 1015119	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  10-06 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an effective date prior to May 26, 2009, for 
an award of additional compensation for the Veteran's 
dependant spouse.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from March 1944 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2009 administrative decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fort Harrison, Montana, which added the 
Veteran's dependant spouse to his award of VA compensation 
effective May 26, 2009.  (Because benefits are paid on the 
first of every month, the additional payment for the 
Veteran's spouse was effective on June 1, 2009.)

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  In response to a request from VA for information 
regarding a claim of service connection for post traumatic 
stress disorder (PTSD), the Veteran's wife submitted a letter 
which was date-stamped as received by the RO on January 5, 
1995, where she stated that she had married the Veteran in 
October 1948.

3.  Service connection is in effect for PTSD evaluated as 
30 percent disabling effective November 7, 1996.


CONCLUSION OF LAW

The criteria for an earlier effective date of November 7, 
1996, for an award of additional compensation for the 
Veteran's dependant spouse have been met.  38 U.S.C.A. 
§§ 1115, 5101, 5110, 5111 (West 2002); 38 C.F.R. §§ 3.31, 
3.204, 3.205, 3.401 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal; the Veteran has sought an 
effective date for the addition of his dependent wife to his 
award of January 2, 2001; the below decision grants a benefit 
in excess of that sought, and the maximum allowable by law.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

The Veteran contends that he is entitled to an effective date 
earlier than May 26, 2009, for an award of additional 
compensation for his dependant spouse.  He specifically 
contends that he is entitled to an effective date of January 
2, 2001, for an award of additional compensation for his 
spouse because that was the date that he was notified by VA 
that he had been awarded a 30 percent rating for his service-
connected PTSD.

VA will accept, for the purpose of determining entitlement to 
benefits under laws administered by VA, the statement of a 
claimant as proof of marriage, dissolution of a marriage, 
birth of a child, or death of a dependent, provided that the 
statement contains: the date (month and year) and place of 
the event; the full name and relationship of the other person 
to the claimant. 38 U.S.C.A. § 5124(a), (b) (West 2002); 38 
C.F.R. § 3.204(a)(1).  VA shall require corroborating 
evidence to verify a marriage where: the claimant does not 
reside within a state; the claimant's statement on its face 
raises a question of its validity; the claimant's statement 
conflicts with other evidence of record; or, there is a 
reasonable indication, in the claimant's statement or 
otherwise, of fraud or misrepresentation of the relationship 
in question. 38 U.S.C.A. § 5124(c); 38 C.F.R. § 3.204(a)(2).  
Failure to furnish the higher class of evidence, however, 
does not preclude the acceptance of a lower class if the 
evidence furnished is sufficient to prove the point involved. 
38 C.F.R. § 3.204(b).

An award of additional compensation for dependents based on 
the establishment of a rating in the percentage specified by 
law for that purpose shall be payable from the effective date 
of such rating, but only if proof of dependents is received 
within one year from the date of such rating.  38 U.S.C.A. § 
5110(f).  Veterans having a 30 percent or more service- 
connected disability rating may be entitled to additional 
compensation for a spouse, dependent parents, or unmarried 
children under 18 (or under 23 if attending an approved 
school) or when prior to age 18 the child has become 
permanently incapable of self-support because of mental or 
physical defect. 38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

Regarding additional compensation for dependents, the 
effective date will be the latest of the following dates: (1) 
date of claim; this term means (listed in their order of 
applicability): (i) date of Veteran's marriage, if the 
evidence is received within 1 year of the event; otherwise; 
(ii) date notice is received of the dependent's existence, if 
evidence is received within 1 year of the Department of 
Veterans Affairs request; (2) date dependency arises; (3) 
effective date of the qualifying disability rating provided 
evidence is received within 1 year of notification of such 
rating action; and (4) date of commencement of Veteran's 
award.  38 C.F.R. § 3.401(b).

The earliest date for commencement of payment of an 
additional award of compensation for a dependent spouse is 
the first day of the month following the effective date. 38 
C.F.R. § 3.31.

A review of the claims file shows that, in statements on a VA 
Form 10-P-10, "Application for Hospital Treatment or 
Domiciliary Care," which was date-stamped as received by the 
RO on March 3, 1955, the Veteran identified his wife as a 
person "to be notified in emergency."  He did not identify 
the date of his marriage to his wife or that she was his 
dependant on this form, but did state that they lived at the 
same address.  This is adequate to place VA on notice of the 
existence of the Veteran's dependent wife, though the form 
does not contain all the information required under 38 
U.S.C.A. § 5124(a), (b) (West 2002) and 38 C.F.R. § 
3.204(a)(1), and hence cannot be accepted as proof of 
marriage.  It is factually sufficient, however, to place VA 
on notice of the relationship.

The Veteran subsequently filed a claim of service connection 
for PTSD (which he characterized as "shell shock") in June 
1994.  In response to a subsequent July 1994 VA request for 
information, the Veteran's wife submitted a letter, date 
stamped as received by the RO on January 5, 1995, in which 
she stated that she had married the Veteran in October 1948 
and described the impact of the Veteran's PTSD symptoms on 
their marriage.  

The January 5, 1995, letter from the Veteran's spouse in 
which she notified VA of her marriage to the Veteran 
contained the date (month and year) of the marriage and her 
full name and relationship to the Veteran.  There is no 
indication in this case that the marriage license between the 
Veteran and his spouse was required to verify the existence 
of their marriage for purposes of determining entitlement to 
additional compensation.  See 38 U.S.C.A. § 5124(a), (b); 38 
C.F.R. § 3.204(a)(1).  There also is no indication that 
corroborating evidence of the Veteran's marriage to his 
dependant spouse was required in this case for purposes of 
determining entitlement to additional compensation.  See 
38 U.S.C.A. § 5124(c); 38 C.F.R. § 3.204(a)(2).  Failure to 
furnish the higher class of evidence (in this case, the 
marriage license) does not preclude the acceptance of a lower 
class (in this case, the January 5, 1995, letter from the 
Veteran's spouse) if the evidence furnished is sufficient to 
prove the point involved (in this case, that the Veteran and 
his dependant spouse were married in October 1948).  See 
38 C.F.R. § 3.204(b).  At least as of January 5, 1995, VA was 
again placed on notice as to the existence of the Veteran's 
dependent spouse.  

Following an appeal of the RO's denial of entitlement, the 
Board granted service connection for PTSD in an October 1997 
decision.  The November 1997 RO decision implementing that 
award assigned a 0 percent evaluation.  The Veteran appealed 
the assigned evaluation, and eventually the RO assigned a 10 
percent evaluation for PTSD effective June 27, 1994, and a 30 
percent evaluation effective November 7, 1996.  These 
evaluations and effective dates were confirmed by the Board 
in an August 2002 decision.  The January 2001 notice to the 
Veteran of the award of increased evaluations for PTSD from 
the RO included information on additional awards for 
dependents, and informed the Veteran of the need to notify VA 
of any changes in the status of his dependents.  VA did not 
request any information from the Veteran at that time 
regarding his dependents, nor did any subsequent rating 
decision notice request information regarding dependents from 
the Veteran.  At most, he was asked to inform VA of changes 
in the status of his dependents.

The governing regulation (in this case, 38 C.F.R. § 3.401(b)) 
establishes a triggering mechanism for determining a 
potential effective date (the latest of the date of marriage, 
date of notification of dependant's existence, date that 
dependency arises, and effective date of qualifying 
disability).  See 38 C.F.R. § 3.401(b) (2009).  

Here, VA was formally notified of the existence of the 
Veteran's dependant spouse when she wrote the RO in January 
1995 and disclosed that she had married the Veteran in 
October 1948.  There is no indication in the record that VA 
received evidence of the Veteran's marriage within 1 year of 
that event (i.e., by October 1949) or at any time prior to 
the letter dated January 5, 1995, from his spouse informing 
VA of their marriage.  The evidence also shows that the 
Veteran submitted a certified copy of his marriage 
certificate on May 26, 2009, verifying that he had married 
his spouse on October [redacted], 1948.  

Although dependency for the Veteran's spouse arose on January 
5, 1996, when VA received all required information related to 
establishing the relationship, this is not the latest 
effective date for an award of additional compensation for a 
dependant spouse as required by the applicable law.  
38 C.F.R. § 3.401(b) (2009).  Rather, the appropriate 
effective date for an award of additional compensation for a 
dependant spouse is November 7, 1996, because that is the 
effective date of the Veteran's 30 percent rating for 
service-connected PTSD (the qualifying disability for 
purposes of additional compensation for his dependant 
spouse).  

At the time the RO granted entitlement to the 30 percent 
evaluation for PTSD in December 2001, VA knew of, or should 
have known of, the Veteran's marriage to the appellant, and 
all evidence and information required to add her to his award 
as a dependent was of record.  At no time did VA inform the 
Veteran of a need to submit additional information or a 
formal claim for the addition of his dependent.  Such a claim 
should have in this case been inferred by the RO at the time 
of the December 2001 award.

In summary, the Board finds that an effective date of 
November 7, 1996, is warranted for an award of additional 
compensation for the Veteran's dependant spouse.  (The Board 
notes finally that, because benefits are paid on the first of 
every month, the additional payment for the Veteran's spouse 
granted in this decision will be effective on December 1, 
1996.)


ORDER

Entitlement to an effective date of November 7, 1996, for an 
award of additional compensation for the Veteran's dependant 
spouse is granted.




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


